Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Ray Roy appeals the district court’s order dismissing his Fed.R.Civ.P. 60(b) motion, after construing it as a successive 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. United States v. Roy, Nos. 3:06-cr-00340-HDH-9; 3:14-cv-00602-HEH (E.D. Va. Aug. 28, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.